2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-12, 14-22 have been examined. Claims 1, 10, 14, 19 have been amended. Claim 13 has been canceled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. (US. 20150296555A1 hereinafter Steer) in view of Ganeshalingam et al. (US. 20120230326 hereinafter Ganeshalingam)
  
With respect to claim 1, Kang teaches an apparatus, comprising:

at least one processor to detect a respective plurality of measures of proximity for the plurality of uniquely identified electronic devices and to identify a plurality of individuals based at least in part on the one or more signals acquired from the plurality of uniquely identified electronic devices (‘555; Abstract: by disclosure, Steer describes Devices and methods are provided for determining the proximity of client nodes within a wireless-enabled communication environment. A first client node comprises a database containing identification data associated with a plurality of wireless network access nodes and fingerprint data associated with the client node and a plurality of second client nodes. As the fingerprint information is updated, it is processed by the first client node to identify second client nodes that have matching, or similar, fingerprint information. Those that do are determined to be within a viable device-to-device (D2D) communication range); 
at least one communication interface to acquire a plurality of signals from a plurality of uniquely identified electronic devices (’555; Para 0010: communication environment; Para 0014: FIGS. 6 a and 6 b are a generalized flowchart of operations performed by a first client node to determine the proximity of a second client node within a wireless-enabled communication environment);   
one or more sensors to initiate generation, at least in part in response to physical stimuli, signals and/or states representative of one or more behavioral and/or biological aspects of the  plurality of identified individuals and/or to generate signals and/or states representative of one or more particular environmental conditions (‘555; Abstract: As the fingerprint information is updated, it is processed by the first client node to identify second client nodes that have matching, or similar, fingerprint information which is construed as  biological aspect of  identified individuals; Para 0023: client nodes may likewise refer to a mobile, wireless device, or conversely, to devices that have similar capabilities that are not generally transportable, such as desktop computers, set-top boxes, or sensors; Para 0051; Para 0055: the radio signal scanning and measurements performed by the client node ‘x’ 530 may be initiated by an event, such as an event at the client node ‘x’ 530 itself (e.g. change of environment, switch-on, service request, user request etc.) or an event at the mobile wireless access network 502 (e.g. cell handover, switch-on, etc.). In various embodiments, the scans and measurement operations may be performed by the client node ‘x’ 530 periodically, or aperiodically, to determine the signal strength, channel and ID of the fixed wireless access nodes T 514 and ‘2’ 516, or other received radio signals, during the scanning operations ) 
the at least one processor further to 
initiate storage of the sensor-generated signals and/or states in at least one memory, wherein the signals and/or states representative of the one or more behavioral and/or biological aspects of the plurality of identified individuals to be stored as one or more entries of behavioral and/or biological content and wherein the signals and/or states representative of the one or more particular environmental conditions to be stored as one or more entries of environmental content (‘555; Para 0018: radio signal measurement operations are individually performed by the first and second client nodes to generate radio signal measurement data associated with individual wireless network access nodes…. The first and second client nodes to identify their respective locations. In one embodiment the identification data, GPS data, locale map data, and fingerprint data associated with a plurality of second client nodes is stored in a server node accessible by the client node. In another embodiment, the identification data, GPS data, locale map data, and fingerprint data associated with the plurality of second client nodes is downloaded from the server node by the client node and stored in its local database.). 
Steer does not, Ganeshalingam teaches 
initiate transmission through the at least one communication interface one or more signals packets, the one or more signals packets to be representative of the one or more entries of the behavioral and/or biological content (‘326; Para 0007: directed to method for packetized transmission of biological sequence data, and the method also includes providing the data packet to a network interface and transmitting the data packet to a node of a network and behavior as illustrated in Para 0074 ) and/or representative of the one or more entries of the environmental content and further to be representative of the plurality of measures of proximity over a network to a server computing device to enable the server computer device to write the one or more entries of behavioral and/or biological content and/or the one or more entries of the environmental content to a database of the server computing device and/or to enable the server computer device to write the plurality of measures of proximity to the database of the server computing device (‘326; Para 0049: The new biological data network facilitates overcoming the daunting challenges associated with analysis of various pertinent omics data types together with, and in the context of, all relevant, available prior knowledge. In this regard the new biological data network may facilitate development of an integrated ecosystem in which distributed databases are accessible on a network and in which the data stored therein is configured to be linked by. This new biological data network may enable, for example, forming, securing, linking, searching, filtering, sorting, aggregating and connecting an individual's genome data with a layered data model of existing knowledge in order to facilitate extraction of new and meaningful information. Para 0082: relevant information concerning a certain segment of DNA sequence or biological sequence data may be considered metadata and could, for example, include clinical, pharmacological, phenotypic or environmental data capable of being embedded and stored in more than one storage container but with very close association with the sequence data as part of the payload or included within a look-up table. ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the biological data network of Ganeshalingam into determining device in-range proximity of Steer and the motivation is to transmit particular entries of the behavioral and/or biological content and/or particular entries of the environmental content. 

Claim 10 is rejected as the same reason with claim 1.

With respect to claim 2, the combined art teaches the apparatus of claim 1, Ganeshalingam discloses wherein the one or more entries of the behavioral and/or biological content and/or the one or more entries of environmental content to be utilized, at least in part, by the server computing device to identify one or more relationships between detected changes in omic state in the plurality of identified individuals and the (‘326; Para 0121). 

With respect to claim 3, the combined art teaches the apparatus of claim 1, Ganshalingam discloses wherein the plurality of identified individuals to include a plurality of particular individual, and wherein the one or more entries of the behavioral and/or biological content to pertain uniquely to the plurality of particular individual (‘326; Para 0049). 

With respect to claim 4, the combined art teaches the apparatus of claim 3, Steer discloses wherein the at least one processor to initiate transmission through the at least one communication interface of the one or more signal packets over the network to the server computing device to enable the server computer device to write the one or more entries of behavioral and/or biological content to respective bio-ledger for the plurality of particular individual (‘555; Abstract: A first client node comprises a database containing identification data associated with a plurality of wireless network access nodes and fingerprint data associated with the client node and a plurality of second client nodes). 

With respect to claim 5, the combined art teaches the apparatus of claim 4, Ganeshalingam discloses wherein the one or more entries of the behavioral and/or biological content to pertain uniquely to the plurality of particular individuals and the one or more entries of environmental cobtent to be utilized to identify one or more relationships between detected changes in omic state in the plurality of particular (‘326; Para 0045, Para 0202, Para 0272). 

With respect to claim 6, the combined art teaches the apparatus of claim 1, Steer discloses wherein the plurality of signals to be acquired from the plurality of unique identified electronic devices to include one or more security parameters, and wherein the at least one to initiate transmission through the communication interface of the one or more signal packets through the communication interface and over the network to the server computing device to enable the server computer device to write the one or more entries of behavioral and/or biological content to one or more bio-ledgers for the plurality of individuals and/or to enable the server computer device , based at least in part on the one or more security parameters to write the one or more entries of the environmental content to one or more biosphere ledgers (‘555; Para 0031: capable of transmitting or receiving data wirelessly in the form of electromagnetic waves, such as radio frequency signals or microwave frequency signals). 

With respect to claim 7, the combined art teaches the apparatus of claim 1, Steer discloses wherein the at least one processor further to record identification and/or location parameters for the plurality of uniquely identified electronic devices (‘555; Abstract). 

With respect to claim 8, the combined art teaches the apparatus of claim 7, Steer discloses wherein the plurality of identified individuals to comprise a plurality of particular individuals respectively associated with the plurality of uniquely (‘555; Abstract). 

With respect to claim 9, the combined art teaches the apparatus of claim 8, Ganeshalingam discloses wherein the one or more entries of the behavioral and/or biological content, the one or more entries of the environmental content, and/or the identification and/or location parameters to be utilized to identify one or more relationships between the behavioral, biological, and/or environmental content and detected changes in omic state among the plurality of particular individuals to thereby improve future omic states of the plurality of particular individuals (‘326; Para 0045, Para 0202, Para 0272). 

With respect to claim 11 , the combined art teaches the method of claim 10,  Ganeshalingam discloses wherein the one or more entries of the behavioral and/or biological content and/or the one or more entries of environmental content to be utilized, at least in part, by the server computing device to identify one or more relationships between detected changes in omic state in the plurality of identified individuals and the behavioral, biological, and/or environmental content to thereby improve future omic states of the plurality of identified individuals (‘326; Para 0045, Para 0202, Para 0272). 

With respect to claim 12, the combined art teaches the method of claim 10, Steer discloses further comprising:
(‘555; Abstract); and
recording, utilizing the at least one processor, identification and/or location parameters for the plurality of uniquely identified electronic devices (‘555; Figs 2, 5). 

Claims 14- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Allen et al. (WO. 2012122555A2 hereinafter Allen) in view of Tran et al. (US. 20180001184A1) and further in view of Kang et al. (US. 20160249864 hereinafter Kang). 

With respect to claim 14, Allen teaches an apparatus, comprising:
at least one communication interface of at least one computing device to receive signal packets from one or more external computing devices via a network, (‘555; Abstract: transmitting and receiving packetized biological sequence data is disclosed. The method includes receiving, at a network interface of a node of a network, a data packet including a first header containing network routing information, a second header containing header information pertaining to the biological sequence data, and a payload containing a compressed version of the biological sequence data;  Para 1044: permit such sequence data and any related medical, biological, referential or other information, be it computed, human-entered/directed or a combination thereof, to be efficiently transmitted and/or shared or otherwise conveyed from a centralized location or either partly or wholly distributed throughout the biological data network. These approaches also facilitate data formats and encodings used in the efficient processing, management and analysis of various "omics" (i.e., proto/onco/pharma) information. The innovative new biological data network or, equivalently, network, is configured to operate with respect to biological data units stored at various network locations; Para 01058: One embodiment of the layered data model of the existing body of relevant knowledge includes not only of or pertaining to biologically-relevant data but also other metadata which are associated with the nucleic acid sequence files. Such Metalntelligence™ metadata may include, for example, facts, information, knowledge and prediction derived from biological, clinical, pharmacological, environmental, medical or other health-related data); 

initiate storage of the one or more entries of environmental factor content in one or more biosphere ledgers for the plurality of individuals, wherein the one or more biosphere ledgers to be contained in at least one memory of the at least one computing device (‘555; Para 01081: information concerning a certain segment of DNA sequence or biological sequence data may be considered metadata and could, for example, include clinical, pharmacological, phenotypic or environmental data capable of being embedded and stored in more than one storage container but with very close association with the sequence data as part of the payload or included within a look-up table);
obtain omic content representative of a plurality of omic states to correspond to respective points in time for the plurality of individuals based, at least in part, on signal packets received at the at least one communication interface, wherein the omic content 555; Para 1044: permit such sequence data and any related medical, biological, referential or other information, be it computed, human-entered/directed or a combination thereof, to be efficiently transmitted and/or shared or otherwise conveyed from a centralized location or either partly or wholly distributed throughout the biological data network. These approaches also facilitate data formats and encodings used in the efficient processing, management and analysis of various "omics" (i.e., proto/onco/pharma) information. The innovative new biological data network or, equivalently, network, is configured to operate with respect to biological data units stored at various network locations; Para 01083: facilitating realtime processing of biological sequence data and other related data such as, for example and without limitation, gene expression data, deletion analysis from comparative genomic hybridization, quantitative polymerase chain reaction, quantitative trait loci data, CpG island methylation analysis, alternative splice variants, microRNA analysis, SNP and copy number variation data as well as mass spectrometry data on related protein sequence and structure. Such real-time processing capability may enable a variety of applications including, for example, medical applications);
execute one or more operations to identify one or more relationships between one or more detected changes in omic state for one or more of the plurality of individuals and one or more particular environmental conditions based, at least in part, on the omic content or the particular environmental conditions, or a combination thereof (555; Para 1044: permit such sequence data and any related medical, biological, referential or other information, be it computed, human-entered/directed or a combination thereof, to be efficiently transmitted and/or shared or otherwise conveyed from a centralized location or either partly or wholly distributed throughout the biological data network. These approaches also facilitate data formats and encodings used in the efficient processing, management and analysis of various "omics" (i.e., proto/onco/pharma) information); 
Tran teaches 
Identify one or more societally-relevant phenomena to occur in a particular geographic region based at least in part on one or more trends and/or patterns of adverse changes in omic state associated with a particular location for the plurality of individuals based at least in part on the one or more identified relationships (‘184; Para 0185: Systems-biology platform 104 may employ sensor device and simulation method for analyzing dynamic hormone-secretion phenomena in dynamic biological systems, for example using sensor, artificial neural network,;  Para 0338: detecting omic changes with genomic, proteomic, transcriptomic, nutrigenomic and metabolomic analysis, and tracking omic changes to physiological changes in the subject over time;  Para 0438: By disclosure, Tran describes in an exemplary emotion and mental health mapping to omic states system, the process detects, acquires and/or processes user information including physiological and non-physiological data associated with user… Emotional states of the user can be tracked based on one or more tracking criteria, e.g., user's past locations; Para 0081: Fig 6 illustrates a smart system may collect from smart devices state change events of a smart system such a determination of a threshold for when the identified collected change state events are considered trustworthy and therefore need not be repeated, is made by a system administrator.). 

The combined art does not, but 
Kang teaches 
at least one processor of the at least one computing device to 
obtain one or more parameters indicative of one or more particular environmental conditions and identification and/or location parameters for a plurality of individuals associated with the one or more parameters indicative of the one or more particular environmental conditions based, at least in part, on signal packets received at the at least one communication interface (‘864; Para 0055: upon storing a bio sensor value, information collected under the control of the processor 120 may be stored as well. For example, the place corresponding to the location information on the electronic device ;  Para 0058: a plurality of applications 134 including a short message service (SMS)/multimedia messaging service (MMS) application, an email application, a calendar application, an alarm application, a health care application (e.g., an application for monitoring a state of measuring a heart rate or an application for measuring calorie consumption based on the heart rate), or an environmental information application (e.g., an application providing atmospheric pressure, moisture, or temperature information; Para 0059: the electronic device 101 may receive location information from the electronic device 103 via the communication interface). 
 
Claim 19 is rejected as the same reason with claim 14. 

With respect to claim 15, the combined art teaches the apparatus of claim 14, Allen discloses wherein the at least one processor further to obtain comprising omic content from one or more computing devices located at one or more omic testing laboratories and/or one or more medical professional entities based, at least in part, on the signal packets received at the communication interface (‘555; Paras 01044, 01074). 
Claim 20 is rejected as the same reason with claim 15. 

With respect to claim 16, the combined art teaches the apparatus of claim 14, Allen discloses wherein the one or more parameters indicative of one or more particular environmental conditions to include one or more signal packets representative of environmental exposure parameters, dietary consumption parameters, media consumption parameters, exercise and/or other lifestyle parameters, or behavioral profile content, or a combination thereof (‘555; Para 1058). 
Claim 21 is rejected as the same reason with claim 16. 

With respect to claim 17, the combined art teaches the apparatus of claim 16, Allen discloses wherein the one or more external computing devices to comprise logging-type devices (‘555; Para 1063). 

With respect to claim 18, the combined art teaches the apparatus of claim 17, wherein the one or more logging-type devices to comprise a private logging-type device installed at a home and/or office and wherein one or more additional logging-type devices to comprise one or more public logging-type devices deployed in one or more public locations (‘555; Para 1059). 

Claim 22 is rejected as the same reason with claim 18. 
Response to Arguments
In the Remark filed, for claim rejection under 35 USC 103, 
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference of Steer applied in the prior rejection of record for any teaching or matter specifically challenged in the argument . 
Regarding claims 14-22, the Applicant argued that the combined art does not disclose Identify one or more societally-relevant phenomena to occur in a particular geographic region based at least in part on one or more trends and/or patterns of adverse changes in omic state associated with a particular location for the plurality of individuals based at least in part on the one or more identified relationships. 
In response to the Applicant’s argument, the examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Tran discloses (‘184; Para 0185),; Tran discloses detecting omic changes with genomic, proteomic, transcriptomic, nutrigenomic and metabolomic analysis, and tracking omic changes to physiological changes in the subject over time. Further, by disclosure, Tran describes in an exemplary emotion and mental health mapping to omic states system, the process detects, acquires and/or processes user information including physiological and non-physiological data associated with user… Emotional states of the user can be tracked based on one or more tracking criteria, e.g., user's past locations (‘184; Para 0338;  Para 0438). 
Given broadest reasonable interpretation of the recited claims, it is submitted that employ sensor device and simulation method for analyzing dynamic hormone-secretion phenomena in dynamic biological systems as taught by Tran is in a form as described in the invention.
Therefore, The Examiner maintains rejection of claims 14-22.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686